

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


This Amendment No. 1 to Employment Agreement (the “Amendment”) is effective as
of June 19, 2020 (the “Effective Date”) by and between Mitcham Industries, Inc.
(the “Company”) and Guy M. Malden (the “Employee”).


RECITALS
WHEREAS, the parties previously entered into an Employment Agreement effective
as of September 11, 2017 (the “Employment Agreement”).
WHEREAS, the parties desire to amend the Employment Agreement according to the
terms in this Amendment.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree to the
following terms:
TERMS
1.Capitalized Terms. All capitalized terms used but not defined in this
Amendment shall have the same meaning as prescribed in the Employment Agreement.


2.Amendment to Section 1 of Employment Agreement. Section 1 of the Employment
Agreement is hereby deleted and replaced in its entirety by the following:


For six months after June 10, 2020 during the Employment Period (as defined in
Section 4), the Employee shall continue to serve as Co-Chief Executive Officer
of the Company. For the period between the day immediately following the end of
the six-month period just referenced and the Expiration Date (as defined in
Section 4), the Employee shall serve in a mutually agreeable position and
thereafter shall perform such duties as may be assigned by the Company in its
sole discretion.


3.Amendment to Section 3(a) of Employment Agreement. The first sentence of
Section 3(a) of the Employment Agreement is hereby deleted and replaced in its
entirety by the following:


During the Employment Period (as defined in Section 4), the Company shall pay to
Employee an annualized Base Salary of $232,000.00 (the “Base Salary”) in
consideration for Employee’s Services under this Agreement.


4.Amendment to Section 3(c) of Employment Agreement. Section 3(c) of the
Employment Agreement is hereby amended by adding the following:


Notwithstanding any contrary term in any such written award agreement, equity
incentive plan, program or arrangement, all equity incentive awards issued by
the Company to the Employee which are unvested as of the Expiration Date (as
defined in Section 4) shall be automatically vested by the Company within 60
days following the Expiration Date as long as (i) the Employee’s employment has
not been terminated for Cause on or before the Expiration Date, (ii) the
Employee has not resigned his employment without Good Reason on or before the
Expiration Date, (iii) the Employee’s employment with Company has otherwise been
terminated on or before the Expiration Date, and (iv) the Employee meets the
other conditions applicable under Section 6. Any stock options issued by the
Company to the Employee which remain outstanding as of the Termination Date
shall be exercisable through the original term of the option (i.e., 10 years
from the date of grant).







--------------------------------------------------------------------------------



5.Amendment to Section 4 of Employment Agreement. Section 4 of the Employment
Agreement is hereby deleted and replaced in their entirety by the following:


The “Employment Period” shall begin on June 10, 2020 and continue until the
December 31, 2021 (the “Expiration Date”) unless the Employee’s employment is
terminated sooner in accordance with Section 5. In addition, and notwithstanding
any other provision of this Agreement, all references to “Initial Term” and
“Renewal Term” in this Agreement shall be null and void. The parties agree that,
if the Employee’s employment with the Company continues beyond the Expiration
Date, such continued employment shall not be for any specific duration or term
and shall be on an at-will basis, which means that either party shall have the
right to terminate the employment relationship at any time with or without
Cause, Good Reason, any other reason, or notice.


6.Amendment to Section 6 of the Employment Agreement. Section of the Employment
Agreement is hereby deleted and replaced in its entirety by the following:


Upon any termination of the Employee’s employment with the Company, the Company
shall have no further liability to the Employee under this Agreement other than
for (a) payment of the Employee’s Base Salary through the Termination Date; (b)
subject to the terms and conditions of any benefit plans which he may
participate at the time of such termination, any post-employment benefits
available pursuant to the terms of those plans; however, the Employee shall not
be entitled to any additional amounts or benefits as a result of such
termination of employment; and (c) the above-referenced accelerated vesting of
equity incentive awards if applicable under Section 3(c). The benefits just
described in (c) shall be referred to the “Severance Consideration” and
provision of the Severance Consideration shall be dependent upon Employee’s (i)
continued compliance with Employee’s obligations under each of Sections 8, 9,
and 10 below and (ii) execution and delivery to the Company, on or before the
Release Expiration Date (as defined below), and non-revocation within any time
provided by the Company to do so, of a release of all claims in a form
acceptable to the Company (the “Release”), which Release shall release each
member of the Company Group and their respective affiliates, and the foregoing
entities’ respective shareholders, members, partners, officers, managers,
directors, fiduciaries, employees, representatives, attorneys, agents and
benefit plans (and fiduciaries of such plans) from any and all claims, including
any and all causes of action arising out of Employee’s employment with the
Company and any other member of the Company Group or the termination of such
employment, but excluding all claims to payments and benefits Employee may have
under this Section 6(a) or 6(b). If the Release is not executed and returned to
the Company on or before the Release Expiration Date, and the required
revocation period has not fully expired without revocation of the Release by
Employee, then Employee shall not be entitled to any portion of the Severance
Consideration. As used herein, the “Release Expiration Date” is that date that
is twenty-one (21) days following the date upon which the Company delivers the
Release to Employee (which shall occur no later than seven (7) days after the
Termination Date) or, in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is forty-five (45) days following such delivery date.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that Employee is eligible to receive any Severance
Consideration pursuant to this Section 6 but, after such determination, the
Company subsequently acquires evidence or determines that: (i) Employee has
failed to abide by Employee’s continuing obligations under Sections 8, 9, and 10
below; or (ii) a Cause condition existed prior to the Termination Date that, had
the Company been fully aware of such condition, would have resulted in the
termination of Employee’s employment pursuant this Section 6, then the equity
incentive awards which were accelerated pursuant to Section 3(c) shall
automatically become null and void and the Employee shall immediately return to
the Company all distributions directly or indirectly received by him due to such
accelerated vesting.


7.Other Continuing Covenants and Obligations of the Employment Agreement. Except
as provided in this Amendment, all other continuing covenants and obligations of
the parties under the Employment Agreement (including, without limitation, the
Employee’s right to his Base Salary, Annual Bonuses, employment benefits, and
vacation under Sections 3(a), 3(b),
2





--------------------------------------------------------------------------------



3(d), and 3(e) of the Employment Agreement) shall remain unmodified, remain in
full force and effect, and continue in full force and effect, and nothing in
this Amendment except as provided above shall act to cancel, amend, or supersede
such continuing covenants and obligations.


8.Severability. If any provision of this Amendment is held to be illegal,
invalid, or unenforceable, then (a) this Amendment shall be considered
divisible, (b) such provision shall be deemed inoperative to the extent deemed
illegal, invalid, or unenforceable, and (c) in all other respects this Amendment
shall remain in full force and effect; provided, however, that if any such
provision may be made enforceable by limitation or reformation thereof, then
such provision shall be deemed to be so limited or reformed and shall be
enforceable to the maximum extent permitted by applicable law.


9.Governing Law; Entire Agreement. This Amendment shall be governed by the laws
of the State of Texas; constitutes the sole and entire agreement of the parties
with respect to amendment of the Employment Agreement; supersedes all prior
verbal and written understandings and agreements between the parties relating to
its subject matter; and may not be modified except in a writing signed by both
parties. With respect to any claim or dispute related to or arising under this
Amendment, the parties hereby consent to the arbitration provisions of Section
11 of the Employment Agreement and recognize and agree that should any resort to
a court be necessary and permitted under this Amendment, then they consent to
the exclusive jurisdiction, forum, and venue of the state and federal courts
located in Houston, Harris County, Texas. The Employee agrees that the Company
has not made any promise or representation to him concerning this Amendment not
expressed in this Amendment, and that, in signing this Amendment, he is not
relying on any prior oral or written statement or representation by the Company
but is instead relying solely on his own judgment and his legal advisor, if any.


10.Execution in Separate Counterparts. This Amendment may be executed by the
parties in separate counterparts, all of which taken together shall be
considered the parties’ executed agreement. Duplicates of original signed copies
of this Amendment shall have the same legal effect as signed originals.


AGREED as of the Effective Date:


MITCHAM INDUSTRIES, INC.




By:
Name: Robert P. Capps
Title: Co-CEO and CFO


Date Signed:


GUY M. MALDEN




By:
Guy M. Malden




Date Signed:




By:By:Name: Robert P. CappsTitle: Co-CEO and CFODateSigned:DateSigned:



3



